                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION



 CARLTON J. WALKER,

                Petitioner,                                CIVIL ACTION NO.: 6:17-cv-142

        V.



 KEVIN SPRAYBERRY,

                Respondent.


                                           ORDER


       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 9). Petitioner Carlton

Walker("Walker")did not file Objections to this Report and Recommendation. Accordingly, the

Court ADOPTS the Magistrate Judge's Report and Recommendation as the opinion of the Court.

The Court DISMISSES Walker's 28 U.S.C. § 2254 Petition, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Walker informa

pauperis status on appeal and a Certificate of Appealability.

       SO ORDERED,this                    of October, 2018.




                                      J. RANDAMALC,CHIEF JUDGE
                                      OJNITEDJJATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
